 

EXHIBIT 10.4 

 

 

MINERALS TECHNOLOGIES INC.
HEALTH AND WELFARE PLAN

(Effective April 1, 2003)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

April 2003

--------------------------------------------------------------------------------

 

MINERALS TECHNOLOGIES INC.

HEALTH AND WELFARE PLAN

(Effective April 1, 2003)

TABLE OF CONTENTS

 

 

Page

 

 

 

INTRODUCTION

 

1

 

 

 

Article I.

Definitions

2

 

 

 

1.1.

ADA

2

1.2.

Affiliate

2

1.3.

Benefit Component

2

1.4.

Benefits

3

1.5.

Board

3

1.6.

Cafeteria Program

3

1.7.

Claims Processor

3

1.8.

COBRA

3

1.9.

Code

3

1.10.

Company

3

1.11.

Dependent

3

1.12.

Effective Date

3

1.13.

Eligible Employee

3

1.14.

Employee

3

1.15.

Employee Plan Contributions

3

1.16.

Employer

3

1.17.

Employer Plan Contributions

4

1.18.

ERISA

4

1.19.

FMLA

4

1.20.

HIPAA

4

1.21.

HMO

4

1.22.

Participant

4

1.23.

Plan Administrator

4

1.24.

Plan Year

4

1.25.

Service Provider

4

1.26.

Third Party Administrator

4

1.27.

USERRA

4

1.28.

Welfare Plan

4

1.29.

Welfare Plan Committee

4

--------------------------------------------------------------------------------

 

Article II.

Participation

5

 

 

 

2.1.

Participation

5

2.2.

Cessation of Participation

5

2.3.

Continuation Coverage

5

 

 

 

Article III.

Contributions

6

 

 

 

3.1.

Employer Plan Contributions

6

3.2.

Employee Plan Contributions

6

 

 

 

Article IV.

Benefits

6

 

 

 

4.1.

Provision of Benefits

6

 

 

 

Article V.

Claims, Claims Procedure, Appeals, and Payment

6

 

 

 

5.1.

Claims

6

5.2.

Claims Procedure

6

5.3.

Appeal and Review Procedure

7

5.4.

Notices

7

5.5.

Evidence

7

5.6.

Payment

7

5.7.

Coordination of Benefits

8

5.8.

Proof of Loss

8

5.9.

Nonassignment

8

5.10.

Government-Provided Benefits

8

5.11.

Receipt and Release of Information

8

5.12.

Subrogation

9

5.13.

Right of Recovery

9

 

 

 

Article VI.

Purpose and Funding

9

 

 

 

6.1.

Purpose

9

6.2.

Funding Policy

9

 

 

 

Article VII.

Adoption of Welfare Plan by Participating Employer

10

 

 

 

Article VIII.

Plan Administration

11

 

 

 

8.1.

Allocation of Plan Administration Responsibilities

11

8.2.

Welfare Plan Committee Membership

12

8.3.

Welfare Plan Committee Meetings

12

8.4.

Fiduciary Duties

12

8.5.

Indemnification of Fiduciaries

13

8.6.

Discretionary Power of Plan Administrator

13

(ii)

--------------------------------------------------------------------------------

8.7.

Miscellaneous

13

 

 

 

Article IX.

Amendment and Termination

14

 

 

 

9.1.

Amendment

14

9.2.

Termination

14

 

 

 

Article X.

Miscellaneous

14

 

 

 

10.1.

State of Jurisdiction

14

10.2.

Severability

14

10.3.

Welfare Plan Not An Employment Contract

14

10.4.

Non-Transferability of Interest and Facility of Payment

14

10.5.

Mistake of Fact

15

10.6.

Cost of Administering the Welfare Plan

15

10.7.

Withholding for Taxes

15

10.8.

Bonding and Insurance

16

10.9.

Nondiscrimination Requirements

16

10.10.

Prohibition on Compensation

16

10.11.

No Vested Rights

16

10.12.

Titles and Headings

16

10.13.

Tax Effects

16

10.14.

Continuation Coverage under COBRA or Other Applicable Law

16

10.15.

FMLA or USERRA Leaves of Absence

16

(iii)

--------------------------------------------------------------------------------

10.16.

Qualified Medical Child Support Orders

17

10.17.

Entire Document

17

 

 

 

Article XI.

HIPAA Privacy

17

 

 

 

11.1.

Definitions

18

11.2.

Disclosure of Summary Health Information

22

11.2.

Disclosure of Protected Health Information to the Company

22

11.4.

Permitted Use and Disclosure of Protected Health Information

22

11.5.

Required Uses and Disclosures of Protected Health Information

27

11.6.

Minimum Necessary

27

11.7.

Employer Certification and Responsibility

28

11.8.

Employees with Access to Protected Health Information

29

11.9.

Limitations to Protected Health Information Access and Disclosure

29

11.10.

Noncompliance

29

11.11.

Nondisclosure of Protected Health Information by HMOs

30

11.12.

Notice to Employees

30

11.13.

Policies and Procedures

30

11.14.

Hybrid Entity Designation

31

11.15.

Electronic Data Security Standards

32

 

 

 

APPENDIX A -

LIST OF BENEFIT COMPONENTS

34

 

 

 

APPENDIX B -

PARTICIPATING EMPLOYERS

35

 

 

--------------------------------------------------------------------------------

MINERALS TECHNOLOGIES INC.
HEALTH AND WELFARE PLAN

(Effective April 1, 2003)

INTRODUCTION

     Minerals Technologies Inc. hereby establishes the Minerals Technologies
Inc. Health and Welfare Plan (hereinafter the "Welfare Plan"), effective April
1, 2003, to provide health and welfare benefits for the Eligible Employees of
Minerals Technologies Inc. and participating Affiliates. The Welfare Plan
includes and encompasses: (i) the Minerals Technologies Inc. Flexible Benefits
Plan (the "Cafeteria Program"), which in turn includes the Premium Conversion
Program benefit component, covering Eligible Employees of Minerals Technologies
Inc.; and (ii) each of the individual plans, programs, insurance contracts, and
benefit components that are listed in Appendix A (collectively, with the
Cafeteria Program, hereinafter referred to as "Benefit Components"), and the
terms of each such Benefit Component are hereby incorporated into the Welfare
Plan by reference.

THE WELFARE PLAN, TOGETHER WITH EACH BENEFIT COMPONENT FORMING A PART OF THE
WELFARE PLAN, CONSTITUTES THE WRITTEN PLAN DOCUMENT FOR THE MINERALS
TECHNOLOGIES INC. HEALTH AND WELFARE PLAN.

In the event that any term or provision in the Welfare Plan document is in
conflict with any of the terms or provisions of any Benefit Component, the terms
or provisions in the Welfare Plan document will govern. Where terms and
provisions specifically applicable to an individual Benefit Component are not
addressed in the Welfare Plan document, such terms and provisions as set forth
in such Benefit Component will govern.

     The Welfare Plan is designed to meet the applicable requirements of the
Code, ERISA, COBRA, HIPAA, the ADA, the FMLA, the USERRA, and any other
applicable law, including regulations and rulings issued pursuant to any such
laws, to the extent applicable to a Benefit Component. The Welfare Plan is
specifically designated as a welfare benefit plan under ERISA, and shall be
treated as a single welfare benefit plan for purposes of the reporting
requirements under Title I of ERISA. However, to the extent permitted by Title I
of ERISA, an Employer may elect to satisfy the summary plan description and
summary of material modifications requirements of ERISA separately with respect
to any one or more of the Benefit Components. Notwithstanding the foregoing,
each individual Benefit Component shall be subject to ERISA only to the extent
required by ERISA.

     Except as otherwise provided, each Benefit Component is a separate plan for
purposes of satisfying the nondiscrimination requirements of the Code. However,
each Benefit Component which is a self-insured group health plan (if any),
together with any HMO coverage that is offered in lieu of coverage under any
such Benefit Components, shall constitute a single plan for

--------------------------------------------------------------------------------

 purposes of the nondiscrimination requirements of Section 105(h)(2) of the
Code. It is intended that all applicable nondiscrimination requirements of the
Code be satisfied, including all requirements under Code Sections 79, 105(h),
and 125.

     The Welfare Plan is maintained for the exclusive benefit of Eligible
Employees and/or any of their eligible Dependents.

     The general provisions of the Welfare Plan shall apply only to Eligible
Employees of an Employer who are Participants as defined in Article I.
Provisions of any individual Benefit Component shall apply only with respect to
Participants who are eligible to receive Benefits under such Benefit Component.
The rights and Benefits, if any, of former Employees who are Participants will
be determined in accordance with the provisions of the Welfare Plan as in effect
on the date their employment terminated.

Article I.



Definitions



     Any terms that are used or separately defined in any Benefit Component
shall have the meaning set forth in such Benefit Component.

     Where required by the context, the noun, verb, adjective and adverb forms
of each defined term includes any of its other forms and the singular includes
the plural and the plural includes the singular. "He," "him" and "his" include
"she," "her" and "hers."

     The following terms used in the Welfare Plan shall have the following
meanings:

     1.1.     ADA. The Americans with Disabilities Act of 1990, as amended.

     1.2.     Affiliate. Any corporation, partnership or other entity which is:

               (a)     a member of a "controlled group of corporations" (as that
term is defined in Code Section 414(b)) of which the Company is a member;

               (b)     a member of any trade or business under "common control"
(as that term is defined in Code Section 414(c)) with the Company;

               (c)     a member of an "affiliated service group" (as that term
is defined in Code Section 414(m)) which includes the Company; or

               (d)     any other entity required to be aggregated with the
Company pursuant to U.S. Department of Treasury regulations issued under Code
Section 414(o).

     1.3.     Benefit Component. The Cafeteria Program and each of the
individual plans, programs, insurance contracts, and benefit components that is
part of the Welfare Plan, as listed in Appendix A. Existing Benefit Components
may be discontinued

-2-

--------------------------------------------------------------------------------

 or amended, in whole or in part, and new Benefit Components may be added, at
any time by the Welfare Plan Committee or the Board.

     1.4.     Benefits. The benefits provided to Participants under any Benefit
Component, as listed in the schedule of benefits for such Benefit Component or
in one or more other written documents approved by the Welfare Plan Committee or
the Board, with respect to such Benefit Component.

     1.5.     Board. The Board of Directors of Minerals Technologies Inc.

     1.6.     Cafeteria Program. The Minerals Technologies Inc. Cafeteria
Program, as it may be amended from time to time.

     1.7.     Claims Processor. Any person or entity appointed by the Plan
Administrator to process claims in accordance with Article V hereof.

     1.8.     COBRA. The Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

     1.9.     Code. The Internal Revenue Code of 1986, as amended.

     1.10.     Company. Minerals Technologies Inc.

     1.11.     Dependent. Any individual who meets the applicable definition of
"dependent" under any Benefit Component(s), but then only with respect to such
Benefit Component(s).

     1.12.     Effective Date. April 1, 2003.

     1.13.     Eligible Employee. Any Employee who meets the applicable
eligibility requirements under any Benefit Component(s), but then only with
respect to such Benefit Component(s).

     1.14.     Employee. Any person who is a full-time, salaried employee of an
Employer who is paid from sources within the United States, or a part-time
employee of an Employer who works at least 24 hours per week and who is paid
from sources within the United States.

     1.15.     Employee Plan Contributions. The contributions, if any, made by a
Participant in accordance with any Benefit Component.

     1.16.     Employer. Minerals Technologies Inc., and any of its subsidiaries
or Affiliates, that, with the consent of the Board, adopts the Welfare Plan in
accordance with Article VII hereof, and any organization that is a successor
thereto.

     1.17.     Employer Plan Contributions. The contributions, if any, made by
an Employer in accordance with Section 3.1.

     1.18.     ERISA. The Employee Retirement Income Security Act of 1974, as
amended.

-3-

--------------------------------------------------------------------------------

     1.19.     FMLA. The Family and Medical Leave Act of 1993, as amended.

     1.20.      HIPAA. The Health Insurance Portability and Accountability Act
of 1996, as amended.

     1.21.     HMO. A health maintenance organization.

     1.22.     Participant. An Eligible Employee who meets the requirements of
Section 2.1 or a Dependent.

     1.23.     Plan Administrator. The Welfare Plan Committee appointed by the
Board pursuant to Article VIII. Certain administrative functions with respect to
the Welfare Plan may be delegated to any other person, persons, or entity,
including a Third Party Administrator or Claims Processor, in accordance with
reasonable procedures established by the Welfare Plan Committee.

     1.24.     Plan Year. The twelve-month period beginning January 1st and
ending on the following December 31st.

     1.25.     Service Provider. Any insurance company, HMO, point of service
provider ("POS"), physician, hospital, or any other service provider who
provides, or is obligated to provide, pursuant to a contractual arrangement with
the Welfare Plan or any Employer, Benefits under any plan, program, insurance
contract, or benefit component that is part of the Welfare Plan.

     1.26.     Third Party Administrator. Any individual or entity appointed to
assist in the administration of the Welfare Plan, or any Benefit Component, in
accordance with such written agreement as may be entered into between the Plan
Administrator and such Third Party Administrator.

     1.27.     USERRA. The Uniformed Services Employment and Reemployment Rights
Act of 1994, as amended.

     1.28.     Welfare Plan. This Minerals Technologies Inc. Health and Welfare
Plan, including any Benefit Component that is a part of the Welfare Plan, as it
may be amended from time to time.

     1.29.     Welfare Plan Committee. The committee established under Article
VIII.

Article II.



Participation



     2.1.     Participation. An Eligible Employee shall be eligible to
participate in the Welfare Plan on the Effective Date, to the extent that he is
eligible to participate in one of more of the Benefit Components forming a part
of the Welfare Plan on such

-4-

--------------------------------------------------------------------------------

 date; or, if he becomes an Eligible Employee after the Effective Date, in
accordance with the following:

     (i)     with respect to any Benefit Component providing medical or dental
Benefits, on the first day of the month coincident with or next following
[completion of one full calendar month of employment with an Employer]; and

     (ii)     with respect to any Benefit Component providing Benefits other
than medical or dental Benefits, on the earliest date that he becomes eligible
for such Benefits in accordance with the eligibility and participation
provisions contained in at least one of any such Benefit Components or one or
more other written documents approved by the Welfare Plan Committee or the Board
with respect to such Benefit Component, but then only with respect to such
Benefit Component(s).

     Participation in the Welfare Plan shall be contingent upon participation in
any such Benefit Component(s), and upon receipt by the Plan Administrator of
such applications, consents, proofs of birth or marriage, elections, beneficiary
designations, proof of reimbursable expenses, and/or other documents and
information as may be prescribed by the Plan Administrator, in its discretion,
or by any Benefit Component. An Eligible Employee who does not timely elect
coverage under any Benefit Component shall be deemed to have elected individual
coverage under a Benefit Component providing medical benefits, and shall be
deemed to have waived participation in all other Benefit Components. Eligible
Dependents will participate in the Welfare Plan to the extent provided in, and
in accordance with the provisions of, the applicable Benefit Component. A
Participant shall be deemed conclusively, for all purposes, to have consented to
the terms and provisions of the Welfare Plan and any Benefit Component(s) to the
extent of his participation thereunder.

     2.2.     Cessation of Participation. Subject to Section 2.3, participation
of a Participant and/or his eligible Dependents generally will terminate when
such Participant no longer is an Eligible Employee, or in accordance with the
terms and provisions of any Benefit Component.

     2.3.     Continuation Coverage. The term "Participant" shall include any
former Participant and/or Dependent of such former Participant who remains
covered under a Benefit Component that is subject to COBRA, the FMLA, the
USERRA, or other similar applicable law, pursuant to the continuation coverage
provisions of such Benefit Component.

Article III.



Contributions



     3.1.     Employer Plan Contributions. Any Employer who has adopted the
Welfare Plan in accordance with the provisions of Article VII hereunder agrees
to contribute such amounts as are required to fund any self-funded Benefit
provided hereunder, or to pay any premium, fee, expense, or other amount
required under the terms of any Benefit Component.

-5-

--------------------------------------------------------------------------------

     3.2.     Employee Plan Contributions. Any Participant must pay any premium,
fee, expense, co-pay, or other amounts required under the terms of any Benefit
Component in order to receive Benefits under such Benefit Component.

Article IV.



Benefits



     4.1.     Provision of Benefits. Each Participant shall be entitled to the
Benefits set forth in any applicable schedule of benefits or in one or more
other written documents approved by the Welfare Plan Committee or the Board with
respect to any Benefit Component(s) in which he is a Participant, and for which
Benefits he is eligible by virtue of his employment with the Employer, but only
with respect to such Benefit Component(s) and only to the extent it is
determined under the applicable Benefit Component that he has satisfied all of
the conditions precedent to his receiving such Benefits. All Benefits under a
Benefit Component shall be payable or provided under such Benefit Component only
if such Benefits relate to periods in which a Participant has elected to
participate in such Benefit Component (if applicable). All such Benefits shall
be legally enforceable to the extent required by the Code, ERISA and other
applicable law.

Article V.



Claims, Claims Procedure, Appeals, and Payment



     5.1.     Claims. A claimant must file a claim for Benefits on a form
prescribed by the Claims Processor or Plan Administrator, or as set forth in any
Benefit Component. The claim form must be completed in its entirety, including
all information and reports from doctors and hospitals (if applicable), plus any
proof of claim requirements established by the Claims Processor, Plan
Administrator, or as set forth in any such Benefit Component. A claim will be
considered filed for purposes of the Welfare Plan's claims procedure when a
properly completed claim form and all additional materials necessary to process
the claim are received by the Claims Processor or Plan Administrator, as
applicable.

     5.2.     Claims Procedure. A Claims Processor or the Plan Administrator
shall review all applications for Benefits. A Claims Processor or the Plan
Administrator generally shall notify the claimant in writing of its decision
within ninety (90) days of receipt of the application. If special circumstances
require any extension of time (not to exceed an additional ninety (90) days) for
processing the claim, a Claims Processor or the Plan Administrator shall notify
the claimant in writing of such extension prior to the expiration of the initial
ninety-day period.

     Any denial of a claim for Benefits shall be stated in writing and shall
state clearly, in language calculated to be understood by the claimant:

     (i)     the specific reason(s) for the decision;

-6-

--------------------------------------------------------------------------------

     (ii)     references to the pertinent provisions of the Welfare Plan, or any
Benefit Component;

     (iii)     the additional material or information (if any) that the claimant
must provide to the Plan Administrator or Claims Processor in order for the Plan
Administrator or Claims Processor to reconsider the claim; and

     (iv)     a copy of the appeals procedures under the Welfare Plan.

     5.3.     Appeal and Review Procedure. A claim is deemed denied if the
claimant has not received a response within the time period set forth in Section
5.2 above. If a claim has been denied, such person may appeal the denial within
sixty (60) days after receipt of written notice thereof by submitting a request
for review of the denial of the claim in writing to the Plan Administrator. The
claimant also may submit a written statement of issues and comments concerning a
claim and may request an opportunity to review the Welfare Plan document and any
other pertinent documents. If so requested, the Claims Processor or Plan
Administrator shall make such documents available to the claimant, at a
convenient location during regular business hours, within thirty (30) days after
its receipt of such request.

     If a claimant appeals in accordance with the foregoing, the Claims
Processor or Plan Administrator shall render its final decision, setting forth
the specific reasons therefore in writing, and transmit such written decision to
the affected claimant by certified mail within sixty (60) days of its receipt of
the request for review, unless extenuating circumstances require an extension of
time. If there are such extenuating circumstances, written notice of such
extension of time shall be given to the claimant before the end of the original
sixty-day period, and a decision shall be rendered as soon as administratively
feasible, but not later than one hundred and twenty (120) days after receipt of
the initial request for review.

     5.4.     Notices. Notices and documents relating to the Welfare Plan may be
delivered, or mailed via registered mail, postage prepaid, to the Plan
Administrator in care of the Vice President Organization and Human Resources,
Minerals Technologies Inc., 405 Lexington Avenue, New York, New York 10174. Any
notice required under the Welfare Plan may be waived by the person entitled to
such notice.

     5.5.     Evidence. Evidence required of anyone under the Welfare Plan may
be fulfilled by means of certificate, affidavit, or other documentation, or such
other information as the Welfare Plan Committee and/or Claims Processor shall
require under rules uniformly applicable.

     No legal action, grievance, or arbitration proceeding against the Welfare
Plan, an Employer, the Plan Administrator, a Claims Processor, or any other
person for the recovery of any claim may be commenced until the Welfare Plan's
claims procedures as set forth in this Section have been exhausted.

     5.6.     Payment. Payment of any claim will be made to the Participant
unless he has previously authorized payment to a person rendering services,
treatment or supplies. If the Participant dies before all benefits have been
paid, the remaining benefits, if any, will be paid to the Participant's estate
or to any person or corporation appearing to the Welfare Plan to be

-7-

--------------------------------------------------------------------------------

entitled to payment. Such payment will fully discharge the Welfare Plan's
obligations with respect to that claim. If a Participant is a minor, or
otherwise not competent to give a valid receipt for payment of any Benefit due
him under the Welfare Plan and if no request for payment has been received from
a duly appointed guardian or other legally appointed representative of that
person, payment may be made directly to the individual or institution that has
assumed the custody or the principal support of that person.

     5.7.     Coordination of Benefits. If a Participant is covered under
another group medical plan, the payment of Benefits will be determined in
accordance with the rules in effect with respect to any applicable Benefit
Component, as stated in such Benefit Component or one or more written documents
approved by the Welfare Plan Committee or the Board with respect to such Benefit
Component.

     5.8.     Proof of Loss. Written proof of loss must be furnished to the Plan
Administrator or Claims Processor within two years after the date of the loss
for which claim is made, provided that the Welfare Plan has not been terminated,
or, if the Welfare Plan has been terminated, within 90 days of such termination.
Failure to furnish written proof of loss within that time will neither
invalidate nor reduce any claim if it is shown that it was not reasonably
possible to furnish written proof of loss within that time, provided that such
proof is furnished as soon as reasonably possible and in no event, in the
absence of legal incapacity, later than one year from the time proof is
otherwise required. Notwithstanding the foregoing, an individual claiming
Benefits must always comply with any applicable proof of loss or substantiation
of claims provisions or requirements contained in any applicable Benefit
Component.

     5.9.     Nonassignment. Except for assignments of reimbursements payable
for coverage for hospital, surgical, or medical charges, or made pursuant to a
"qualified medical child support order," no assignment of any rights or benefits
under the Welfare Plan may be made.

     5.10.     Government-Provided Benefits. The Welfare Plan does not provide
Benefits in lieu of, and does not affect any requirement for coverage by, any
benefits provided under any federal, state or local government including,
without limitation, any workers' compensation insurance or benefit.

     5.11.     Receipt and Release of Information. The Plan Administrator (or,
for purposes of this Section 5.11, any person or entity to whom specific
fiduciary responsibilities have been delegated by the Plan Administrator in
accordance with Section 8.1) may, without consent of or notice to any person,
release to or obtain from any insurance company or other organization or person
any information, with respect to any person, which the Plan Administrator, in
its sole discretion, deems to be necessary for the administration of the Welfare
Plan. The Plan Administrator will be free from any liability that might arise in
relation to such action. Any person claiming benefits under the Welfare Plan
will furnish to the Plan Administrator such information as may be necessary to
implement this provision.

     5.12.     Subrogation. If any payment for benefits under the Welfare Plan
are paid, the Welfare Plan will, to the extent of such payment, be subrogated to
all the rights of recovery of the Participant arising out of any claim or cause
of action which

-8-

--------------------------------------------------------------------------------

may occur because of the negligence or willful misconduct of a third party. Each
Participant or his legal guardian agrees to reimburse the Welfare Plan for
amounts paid for such claims, out of any monies recovered from the third party,
including but not limited to, any third parties and the Participant's own
insurance company as the result of judgment, settlement or otherwise. In
addition, each Participant agrees to assist a Claims Processor or the Plan
Administrator in enforcing these rights.

     5.13.     Right of Recovery. Whenever payments for a claim have been made
in excess of the maximum limit for that claim under the Welfare Plan, the
Welfare Plan will have the right to recover such amounts to the extent of the
excess from whoever received the excess payment and/or the Participant.

Article VI.



Purpose and Funding



     6.1.     Purpose. The purpose of the Welfare Plan is to provide medical
benefits and certain other welfare benefits to Participants and/or their
Dependents.

     6.2.     Funding Policy. All contributions under Article III shall be made
on a timely basis, in accordance with the terms and provisions of any Benefit
Component. Except as otherwise provided, benefits under each Benefit Component
shall be funded in the following manner:

     (i)     Trust Fund. The Company may establish a trust fund into which
contributions are made to pay benefits under one or more of the Benefit
Components. If Benefits under a Benefit Component are funded through a trust
fund, the Employers shall contribute to such trust fund the amount required to
fund the Benefit payments and to accumulate such reserves as such Employer deems
reasonable and necessary.

     (ii)     Self-Insured. If Benefits under a Benefit Component are funded on
a self-insured basis, the Employers shall pay Benefits under such Benefit
Component from their general assets. However, an Employer, in its sole
discretion, may establish a separate bank account for the payment of Benefits.
If a separate bank account is established for such purpose, it shall be for
bookkeeping purposes only. The Employers shall contribute any amounts necessary
to provide any Benefits under a self-insured Benefit Component.

     (iii)     Insured. The Plan Administrator may purchase insurance either to
provide benefits under a Benefit Component or, in the case of a Benefit
Component funded by a trust fund or on a self-insured basis, to insure the
Employers against certain excess claims or large aggregate losses. Any such
insurance policy or policies shall contain terms that are consistent with the
provisions of the Benefit Components and with the Benefits provided under such
Benefit Component. Such policy or policies may contain any additional provisions
as the Plan Administrator or Board may authorize.

-9-

--------------------------------------------------------------------------------

Article VII.



Adoption of Welfare Plan by Participating Employer



     With the approval of the Board, any subsidiary or Affiliate, by appropriate
action of its board of directors or other governing entity, may adopt the
Welfare Plan for the exclusive benefit of its Eligible Employees and/or their
Dependents and thereby become a participating Employer.

     7.1.     Any participating Employer, with the approval of the Board, may
terminate its participation in the Welfare Plan by giving the Welfare Plan
Committee prior written notice specifying a termination date which shall be the
last day of a month at least 60 days subsequent to the date such notice is
received by the Welfare Plan Committee, or in accordance with such rules and
procedures as may be adopted by the Welfare Plan Committee. The Board may
terminate any participating Employer's participation in the Welfare Plan as of
any termination date specified by the Board for the failure of such
participating Employer to make proper contributions in accordance with Section
3.1, or to comply with any other provision of the Welfare Plan, or any provision
of any Benefit Component, and shall terminate a participating Employer's
participation upon complete and final discontinuance of any required
contributions.

     7.2.     Upon termination of the Welfare Plan as to any participating
Employer, such participating Employer shall not make any further contributions
under the Welfare Plan and no amount shall thereafter be payable under the
Welfare Plan to, or in respect of, any Participants then employed by such
participating Employer, except as may be agreed to, in writing, between the
Company and any such Employer. To the maximum extent permitted by ERISA or other
applicable law, any rights of Participants no longer employed by such
participating Employer, and of former Participants and their Dependents (if
any), shall be unaffected by such terminations. Any transfers, distributions or
other dispositions of the assets of the Welfare Plan shall constitute a complete
discharge of all liabilities under the Welfare Plan with respect to such
participating Employer's participation in the Welfare Plan, and any Participant
then employed by such participating Employer.

     7.3.     All determinations, approvals, and notifications referred to above
shall be in the form and substance and from a source satisfactory to the Welfare
Plan Committee, or counsel retained by the Welfare Plan Committee. To the
maximum extent permitted by ERISA or other applicable law, the termination of
the Welfare Plan as to any participating Employer shall not in any way affect
any other participating Employer's participation in the Welfare Plan.

     7.4.     A participating Employer shall have no rights with respect to the
Welfare Plan except as specifically provided in the Welfare Plan.

     7.5.     If the Company transfers substantially all of its business by
sale, merger, consolidation, or reorganization, the Welfare Plan may be adopted
by the successor entity upon acceptance in writing of the terms of the Welfare
Plan by the successor entity. The successor entity shall then succeed to all of
the power, rights, and duties of the Company under the Welfare Plan. If the
successor entity does not adopt the Welfare Plan, then the Welfare Plan shall
terminate.

-10-

--------------------------------------------------------------------------------

Article VIII.



Plan Administration



     8.1.     Allocation of Plan Administration Responsibilities. The Welfare
Plan, including each Benefit Component, shall be administered by the Plan
Administrator, which shall have the discretionary authority to control and
manage the operation of the Welfare Plan as named fiduciary. The Plan
Administrator shall have such power, in its sole discretion, to administer the
Welfare Plan in all of its details, including, but not limited to, the following
powers:

     A.     Interpretation of the Welfare Plan, including each Benefit
Component, and including determinations as to eligibility for Welfare Plan
benefits, such interpretation to be final and conclusive on all individuals
claiming rights under the Welfare Plan;

     B.     Adoption of such procedures and regulations as in its opinion are
necessary for the proper and efficient administration of the Welfare Plan and
are consistent with the terms and purposes of the Welfare Plan, and each Benefit
Component;

     C.     Enforcement of the Welfare Plan according to its terms and to the
rules and regulations adopted by the Welfare Plan Committee;

     D.     The responsibility to administer and manage each Benefit Component;

     E.     The responsibility to prepare, report, file and disclose any forms,
documents and other information required by law or otherwise to be reported or
filed with any governmental agency, or to be prepared and disclosed to Eligible
Employees or other persons entitled to Benefits under the Welfare Plan; and

     F.     The responsibility to review claims or claim denials and to
determine benefit eligibility under the Welfare Plan and each Benefit Component;

     Notwithstanding the foregoing, the Plan Administrator may delegate to
insurance companies, Service Providers, Claims Processors, Third Party
Administrators, organizations or persons (who also may be Employees) specific
fiduciary responsibilities in administering the Welfare Plan. Any such
delegation must be in writing and in accordance with ERISA or other applicable
law.

     8.2.     Committee Membership. The Board shall appoint no fewer than three
members to the Welfare Plan Committee. Each member shall remain in office at the
will of, and may be removed, with or without cause, by the Board. Any member of
the Welfare Plan Committee may resign at any time, upon proper written notice in
accordance with procedures authorized by the Welfare Plan Committee. No member
of the Welfare Plan Committee shall be entitled to act on or decide any matters
relating solely to himself or herself or any of his or her rights or benefits
under the Welfare Plan. The members of the Welfare Plan Committee shall not
receive any special compensation for serving in such capacity but shall be
reimbursed for any reasonable expenses incurred in connection therewith. Except
as otherwise required by ERISA, no bond or other security

-11-

--------------------------------------------------------------------------------

need be required of the Welfare Plan Committee or any member thereof in any
jurisdiction.

     8.3.     Committee Meetings. The Welfare Plan Committee shall designate a
Chairman, establish its own procedures and the time and place for its meetings,
and provide for the keeping of minutes of all meetings. Any action of the
Welfare Plan Committee may be taken upon the affirmative vote of a majority of
its members at a meeting or, at the direction of its Chairman, without a
meeting, by mail, facsimile, telephone, or other electronic means, provided that
all of the members of the Welfare Plan Committee are informed in writing of the
vote.

     8.4.     Fiduciary Duties. Each fiduciary shall discharge his duties
hereunder solely in the interest of Eligible Employees under the Plan and/or
their Dependents:

     (i)     for the exclusive purpose of providing benefits under the Welfare
Plan to Eligible Employees and/or their Dependents in accordance with the
provisions of the Welfare Plan insofar as they are consistent with ERISA or
other applicable law, and any regulations issued thereunder; and

     (ii)     with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in a like capacity
and familiar with such matters would use in the conduct of an enterprise of like
character and with like aims.

     A fiduciary shall be liable for a breach of fiduciary responsibility by
another fiduciary or any other party deemed a fiduciary pursuant to the
applicable provisions of the Welfare Plan (or of ERISA) only if such fiduciary:

     (i)     participates knowingly in, or knowingly undertakes to conceal, an
act or omission of such other fiduciary, knowing such act or omission is a
breach; or

     (ii)     by failing to act prudently, enables another fiduciary to commit a
breach; or

     (iii)     has knowledge of a breach of such other fiduciary, unless he or
she makes reasonable efforts under the circumstances to remedy such breach.

     In the event that it is determined by ERISA or any other statute, court
decision, ruling by the Internal Revenue Service or Department of Labor, or
otherwise, that part or all of the responsibilities prescribed for fiduciaries
by ERISA as set forth in this Section 8.4 are not applicable, this Section or
the appropriate part thereof shall be ineffective with respect to such
responsibilities without a formal amendment to the Welfare Plan.

     8.5.     Indemnification of Fiduciaries. When making a determination or
calculation, the Plan Administrator and anyone acting on its behalf may rely on
information furnished by a Participant, an Employer, or by any actuaries,
accountants, or counsel retained by, or on behalf of, the Welfare Plan.

     Each Employer will, as permitted by applicable law, indemnify and reimburse
all Board members, Welfare Plan Committee members, and persons to whom
administrative duties with respect to the Welfare Plan have been delegated, for
all expenses,

-12-

--------------------------------------------------------------------------------

losses, and liabilities incurred by such Board member, Welfare Plan Committee
member, or person arising from an act or omission in the management of the
Welfare Plan.

     An Employer may purchase insurance for all Welfare Plan fiduciaries
employed by an Employer, and for all persons who are employees, officers, or
agents of an Employer, to cover the potential liability of those persons with
respect to their actions and lack of actions concerning the Welfare Plan other
than with respect to willful misconduct.

     8.6.     Discretionary Power of Plan Administrator. All discretion
conferred upon the Plan Administrator will be absolute. However, no
discretionary power conferred on the Plan Administrator shall be exercised in a
manner that is arbitrary or capricious. The discretionary power of the Plan
Administrator will be exercised in a non-discriminatory manner with regard to
all similarly situated employees or Participants.

     8.7.     Miscellaneous. Notwithstanding anything contained in this Article
VIII to the contrary:

     (i)     any person may serve in more than one fiduciary capacity;

     (ii)     any named fiduciary with respect to the Welfare Plan may employ
one or more persons to render advice regarding any responsibility such fiduciary
has under the Welfare Plan; and

     (iii)     any person who is a fiduciary with respect to the control or
management of any assets with respect to the Welfare Plan may appoint an
investment manager to manage any assets of the Welfare Plan.

Article IX.



Amendment and Termination



     9.1.     Amendment. The Board may amend, in writing, any part or all of the
Welfare Plan, including any insurance contract providing Benefits under the
Welfare Plan (with the agreement of such insurance company or Service Provider,
if required under any such contract) at any time or from time to time. The Board
may also remove or change any insurance company, Service Provider, Claims
Processor, or Third Party Administrator at any time and from time to time. Such
amendment shall be made effective through a formally approved Board resolution
and written plan amendment. Any such amendment, removal or change may be
effective retroactively or prospectively.

     9.2.     Termination. The Board may terminate any part or all of the
Welfare Plan, including any Benefit Component and/or any insurance contract
providing benefits under the Welfare Plan, or may terminate any contract with an
insurance company, Service Provider, Claims Processor, or Third Party
Administrator at any time or from time to time. No termination shall operate to
reduce the amount of any benefit payment otherwise payable under the Welfare
Plan or any Benefit Component for

-13-

--------------------------------------------------------------------------------

charges incurred prior to the effective date of such termination. A termination
of all or part of the Welfare Plan shall be made effective through a formally
approved Board resolution and written plan amendment.

Article X.



Miscellaneous



     10.1.     State of Jurisdiction. Except to the extent superseded by the
laws of the United States, the Welfare Plan and all rights and duties thereunder
shall be governed, construed, and administered in accordance with the laws of
the State of New York.

     10.2.     Severability. If any provision of the Welfare Plan is held
invalid or unenforceable, its invalidity or unenforceability shall not affect
any other provisions of the Welfare Plan, and the Welfare Plan shall be
construed and enforced as if such provision had not been included herein.

     10.3.     Welfare Plan Not An Employment Contract. The Welfare Plan is not
an employment contract. Nothing in the Welfare Plan shall be construed to limit
in any way the right of an Employer to terminate an employee's employment at any
time for any reason whatsoever, with or without cause.

     10.4.     Non-Transferability of Interest and Facility of Payment. Except
as otherwise expressly permitted by the Welfare Plan, the interests of persons
entitled to benefits under the Welfare Plan are not subject to their debts or
other obligations and, except as may be required by the tax withholding
provisions of the Code or any other applicable law, may not be voluntarily or
involuntarily sold, transferred, alienated, assigned, or encumbered. The right
of a Participant to receive a Benefit payable under the Welfare Plan shall not
be considered to be an asset of such Participant or his beneficiary (if
applicable) in the event of his divorce, insolvency, or bankruptcy. When any
person entitled to benefits under the Welfare Plan is under legal disability, or
in an Employer's opinion is in any way incapacitated so as to be unable to
manage his affairs, such Employer may cause such person's benefits to be paid to
such person's legal representative for his benefit, or to be applied for the
benefit of such person in any other manner that such Employer may determine.

     10.5.     Mistake of Fact. Any mistake of fact or misstatement of fact
shall be corrected, and proper adjustment made by reason thereof, to the extent
practicable, provided that such mistake or misstatement is brought to the
attention of the Plan Administrator or its delegate within a reasonable time,
not to exceed six months. An Employer shall not be liable in any manner for any
determination of fact made in good faith.

     10.6.     Cost of Administering the Welfare Plan. The costs and expenses
incurred by an Employer in administering the Welfare Plan shall be paid by such
Employer.

     10.7.     Withholding for Taxes. Notwithstanding any other provision of the
Welfare Plan, an Employer or other organization, insurance company, Service
Provider, or institution providing benefits under the Welfare Plan, may withhold
from

-14-

--------------------------------------------------------------------------------

any payment to be made under the Welfare Plan such amount or amounts as may be
required for purposes of complying with the tax withholding provisions of the
Code or any other applicable law.

     10.8.     Bonding and Insurance. To the extent required by ERISA or other
applicable law with respect to benefits subject to ERISA, every fiduciary of the
Welfare Plan, including any Benefit Component, and every person handling funds
of the Welfare Plan or such component thereunder shall be bonded. The Plan
Administrator may apply for and obtain fiduciary liability insurance insuring
the Welfare Plan against damages by reason of breach of fiduciary responsibility
at the Welfare Plan's expense and insuring each fiduciary against liability to
the extent permissible by law at the Employers' expense.

     10.9.     Nondiscrimination Requirements. If the Plan Administrator
determines, before or during any applicable period of coverage, that the Welfare
Plan may fail to satisfy for such period of coverage:

     (i)     any nondiscrimination requirement imposed by the Code; or

     (ii)     the requirement that benefits provided under the Cafeteria Program
to Employees who are "key employees" as defined in Section 125 of the Code may
not exceed 25 percent of the aggregate of such benefits provided for all
Participants covered under the Cafeteria Program,

the Plan Administrator shall take such action as it deems appropriate, under
rules uniformly applicable to similarly situated Participants, to assure
compliance with such requirement or limitation. Such action may include, without
limitation, a modification of elections under the Cafeteria Program by Employees
who are "highly compensated employees" as defined in Section 414(h) of the Code,
or "key employees," with or without the consent of such Employees.

     10.10.     Prohibition on Compensation. No person appointed by the Plan
Administrator to serve as an administrator or in any other function shall
receive any additional compensation for serving as such administrator or in such
function, if he is a full-time employee of an Employer, but he shall be
reimbursed by such Employer for any reasonable expenses incurred in connection
therewith.

     10.11.     No Vested Rights. The Welfare Plan creates no vested rights of
any kind. No Participant, nor any person claiming through him, shall have any
right, title or interest in or through the Welfare Plan, or part thereof, except
as otherwise expressly provided herein. Nothing in the Welfare Plan shall be
construed as giving any person rights against the Welfare Plan, the Company, the
Plan Administrator, or any Employer, or any of their employees or agents, except
as provided in the Welfare Plan.

     10.12.     Titles and Headings. The captions preceding the provisions of
the Welfare Plan are used solely as a matter of convenience and in no way
define, modify or limit the scope or intent of any provision of the Welfare
Plan.

-15-

--------------------------------------------------------------------------------

     10.13.     Tax Effects. Neither the Plan Administrator nor any Employer
makes any warranty or other representation as to whether any payments received,
under the Cafeteria Program or otherwise, will be treated as includible by a
Participant or Dependent in gross income for federal or state income tax
purposes.

     10.14.     Continuation Coverage under COBRA or Other Applicable Law. COBRA
requires that certain Participants and/or Dependents ("qualified beneficiaries")
be given the opportunity to elect to continue coverage under certain Benefit
Components under the Welfare Plan upon the occurrence of a "qualifying event,"
as such term is defined in COBRA. Continuation coverage under each such Benefit
Component shall be extended and financed in accordance with administrative
procedures that are adopted by each Employer to comply with COBRA, and with any
other similar applicable law. If COBRA or other similar applicable law requires
that continuation coverage be extended, financed, or offered under any such
Benefit Component in any manner which is inconsistent with any of the terms
contained herein or in any such Benefit Component, the Welfare Plan and/or such
Benefit Component shall be deemed amended to comply with the minimum
requirements of COBRA or such applicable law, and shall be administered in
accordance therewith. In no case shall this provision be interpreted in such a
way as to implement changes required by COBRA or other applicable law earlier
than the latest effective date required by COBRA, or such other applicable law.

     10.15.     FMLA or USERRA Leaves of Absence. To the extent required by the
FMLA, the USERRA, or other applicable law, participation in the Welfare Plan or
any applicable Benefit Component will be extended to any Participant qualifying
for such extension under such law(s), subject to timely payment of any required
premiums or other amount by such Participant and/or Dependent, and subject to
any other condition or requirement set forth in such law(s). If the FMLA, the
USERRA, or other applicable law requires that participation in the Welfare Plan,
or any applicable Benefit Component be extended, financed, or offered under the
Welfare Plan in any manner which is inconsistent with any of the terms contained
herein or in such Benefit Component, the Welfare Plan and/or such Benefit
Component shall be deemed amended to comply with the minimum requirements of the
FMLA, the USERRA, or such applicable law, and shall be administered in
accordance therewith. In no case shall this provision be interpreted in such a
way as to implement changes required by the FMLA, the USERRA, or other
applicable law earlier than the latest effective date required by the FMLA, the
USERRA, or such other applicable law.

     10.16.     Qualified Medical Child Support Orders. Notwithstanding anything
in the Welfare Plan to the contrary, Benefits under the Welfare Plan will be
provided in accordance with any "qualified medical child support order" as that
term is defined in ERISA Section 609, in accordance with written procedures
established under the Welfare Plan.

     10.17.     Entire Document. This Welfare Plan (including the provisions of
any Benefit Component that is part of the Welfare Plan), constitutes the entire
plan document, and no other written or oral statements shall be deemed or
construed to constitute part of the Welfare Plan.

-16-

--------------------------------------------------------------------------------

 

Article XI.

HIPAA Privacy



     11.1.     Definitions: Whenever used in this Article XI, the following
terms shall have the respective meanings set forth below.

               (a)     Affiliated Companies -- means the subsidiary and
affiliated companies of the Company that are participating employers in the
Welfare Plan.

               (b)     CFR -- means the Code of Federal Regulations.

               (c)     Covered Entity -- means (i) a Health Plan, (ii) a Health
Care Clearinghouse, or (iii) a Health Care Provider who transmits any Health
Information in electronic form in connection with a transaction covered by
HIPAA. For purposes of this Article XI, a Covered Entity shall include the
Welfare Plan.

               (d)     Group Health Plan -- means an employee welfare benefit
plan (as defined in section 3(1) of ERISA), including insured and self-insured
plans, to the extent that the plan provides medical care, as defined in section
2791(a)(2) of the Public Health Service Act, including items and services paid
for as Health Care to employees or their dependents directly or through
insurance, reimbursement, or otherwise, that:

               (1)     has 50 or more participants (as defined in section 3(7)
of ERISA); or

               (2)     is administered by an entity other than the employer that
established and maintains the plan.

               (e)     Health Care -- means care, services, or supplies related
to the health of an Individual. Health Care includes, but is not limited to, the
following:

               (1)     preventative, diagnostic, therapeutic, rehabilitative,
maintenance, or palliative care, and counseling, service, assessment, or
procedure with respect to the physical or mental condition or functional status
of an Individual or that affects the structure or function of the body; and

               (2)     the sale or dispensing of a drug, device, equipment, or
other item in accordance with a prescription.

               (f)     Health Care Clearinghouse -- means a public or private
entity, including a billing service, re-pricing company, community health
management information system or community health information system, and
"value-added" networks and

-17-

--------------------------------------------------------------------------------

switches, that performs either of the following functions:

               (1)     processes or facilitates the processing of Health
Information received from another entity in a nonstandard format or containing
nonstandard data content into standard data elements or a standard transaction;
or

               (2)     receives a standard transaction from another entity and
processes or facilitates the processing of Health Information into a nonstandard
format or nonstandard data content for the receiving party.

               (g)     Health Care Component -- means a component or combination
of components of a Hybrid Entity that are designated by the Hybrid Entity in
accordance with 45 CFR Section 164.103(a)(2)(iii)(C).

               (h)     Health Care Provider -- has the meaning set forth in 45
CFR Section 160.103 and includes a provider of medical or health services (as
defined therein), as well as any other person or organization that furnishes,
bills, or is paid for Health Care in the normal course of business.

               (i)     Health Information -- means information, whether oral or
recorded in any form or medium (including, but not limited to, verbal
conversations, telephonic communications, electronic mail or messaging over
computer networks, the Internet and intranets, as well as written documentation,
photocopies, facsimiles and electronic data) that:

               (1)     is created or received by a Health Care Provider, Health
Plan, the Company, a life insurer, school or university, or a Health Care
Clearinghouse; and

               (2)     relates to the past, present, or future physical or
mental health or condition of an Individual, the provision of Health Care to an
Individual, or the past, present, or future payment for the provision of Health
Care to an Individual.

               (j)     Health Insurance Issuer -- means an insurance company,
insurance service, or insurance organization (including an HMO) that is licensed
to engage in the business of insurance in a State and is subject to State law
that regulates insurance. Such term does not include a Group Health Plan.

               (k)     Health Plan -- has the meaning set forth in 45 CFR
Section 160.103 and includes the Welfare Plan.

               (l)     HIPAA -- means the Health Insurance Portability and
Accountability Act of 1996, as amended from time to time.

-18-

--------------------------------------------------------------------------------

               (m)     HMO -- means a "Health Maintenance Organization" (as
defined in 45 CFR Section 160.103).

               (n)     Hybrid Entity -- means a single legal entity that is a
Covered Entity whose business activities include both covered functions and
non-covered functions and that designates Health Care Components in accordance
with 45 CFR Section 164.103(c)(2)(iii)(C) for purposes of fulfilling the Hybrid
Entity requirements of HIPAA. For purposes of this definition, "covered
functions" means those functions of a Covered Entity, the performance of which
makes the entity a Health Plan, Health Care Provider or Health Care
Clearinghouse.

               (o)     Individual -- means the person who is the subject of
Protected Health Information.

               (p)     Individually Identifiable Health Information -- means
information that is a subset of Health Information, including demographic
information, collected from an Individual, and

               (1)     is created or received by a Health Care Provider, Health
Plan, employer, or Health Care Clearinghouse; and

               (2)     relates to the past, present, or future physical or
mental health or condition of an Individual, the provision of Health Care to an
Individual, or the past, present, or future payment for the provision of Health
Care to an Individual; and

                         (i)     that identifies the Individual, or

                         (ii)     with respect to which there is a reasonable
basis to believe the information may be used to identify the Individual.

               (q)     Organized Health Care Arrangement -- has the meaning set
forth in 45 CFR Section 160.103 and includes:

               (1)     a Group Health Plan and a Health Insurance Issuer or HMO
with respect to such Group Health Plan, but only with respect to Protected
Health Information created or received by such Health Insurance Issuer or HMO
that relates to Individuals who are or who have been participants or
beneficiaries in such Group Health Plan;

               (2)     a Group Health Plan and one (1) or more other Group
Health Plans each of which are maintained by the same Plan Sponsor; or

               (3)     the Group Health Plans described in paragraph (2)
immediately above and Health Insurance Issuers or HMOs with respect to such
Group Health Plans, but only with respect to Protected Health Information
created or received by such Health Insurance Issuers or HMOs that relates to
Individuals who are or have been participants or beneficiaries in any of such
Group Health Plans.

-19-

--------------------------------------------------------------------------------

               (r)     Plan Administration Functions -- means administrative
functions performed by the Plan Administrator on behalf of the Welfare Plan,
excluding functions performed by the Plan Administrator in connection with any
other benefit or benefit plan of the Company.

               (s)     Plan Sponsor -- means the entity defined in Section
3(16)(B) of ERISA.

               (t)     Privacy Notice -- means the statement communicated to
Welfare Plan Participants that sets forth the uses and disclosures of Protected
Health Information that may be made by the Welfare Plan under HIPAA, as more
fully described in 45 CFR Section 164.520.

               (u)     Privacy Official -- means the individual appointed by the
Company, or its delegate, on behalf of the Welfare Plan and named in Section
11.8 hereof who is responsible for developing and implementing policies and
procedures for protecting the privacy and confidentiality of Protected Health
Information that is held by or on behalf of the Company's Health Plans and
Health Care Providers, in accordance with 45 CFR Section 164.530.

               (v)     Protected Health Information -- means Individually
Identifiable Health Information that is transmitted by electronic media,
maintained in electronic media, transmitted or maintained in any other form or
medium, including oral or written information, excluding Individually
Identifiable Health Information in education records covered by the Family
Educational Rights and Privacy Act, as amended (within the meaning of 20 USC
Section 1232g), employment records held by the Covered Entity in its role as an
employer, and other records described in 20 USC Section 1232g(a)(4)(B)(iv).

               (w)     Required by Law -- means a mandate contained in law that
compels an entity to make a use or disclosure of Protected Health Information
and that is enforceable in a court of law including, but not limited to, a court
order, a court-ordered warrant, subpoena, or summons issued by a court, grand
jury, a governmental or inspector general, or an administrative body authorized
to require the production of information; a civil or an authorized investigative
demand; Medicare conditions of participation with respect to Health Care
Providers participating in the program; and statutes or regulations that require
the production of information, including statutes or regulations that require
such information if payment is sought under a government program providing
public benefits.

               (x)     Summary Health Information -- means information that may
be Individually Identifiable Health Information that summarizes the claims
history, expenses, or types of claims by Individuals for whom the Company has
provided benefits under the Welfare Plan, and from which the following
information has been removed:

               (1)     names;

-20-

--------------------------------------------------------------------------------

               (2)     all geographical subdivisions smaller than a State,
including street address, city, county, precinct, zip code, and their equivalent
geocodes, except for the initial three digits of a zip code (if permitted under
45 CFR Section 164.514(b)(2)(i)(B));

               (3)     all elements of dates (except year) directly relating to
the Individual including birth date, admission date, discharge date, date of
death; and all ages over eighty-nine (89) and all elements of dates (including
year) indicative of such age, except that such ages and elements may be
aggregated into a single category of ages over age eighty-nine (89);

               (4)     other identifying numbers, such as Social Security,
telephone, fax, account or medical record numbers, e-mail or Internet addresses,
URLs or Internal Protocol (IP) address numbers, vehicle identifiers and serial
numbers;

               (5)     facial photographs or biometric identifiers (e.g., finger
and voice prints);

               (6)     any other unique identifying number, characteristic, or
code; and

               (7)     any information of which the Company has knowledge that
could be used alone or in combination with other information to identify an
Individual.

               (y)     USC -- means the United States Code.

     11.2     Disclosure of Summary Health Information. The Welfare Plan may
disclose Summary Health Information to the Company if the Company requests such
information for the purpose of obtaining premium bids for providing health
insurance coverage under the Welfare Plan or for modifying, amending or
terminating the Welfare Plan, including analyzing Welfare Plan costs and the
effectiveness of the Welfare Plan's administration or for such other purposes as
may be permitted under the provisions of this Article XI.

     11.3     Disclosure of Protected Health Information to the Company. The
Welfare Plan will disclose Protected Health Information to the Company only in
accordance with CFR Section 164.504(f) and the provisions of this Article XI.

     11.4     Permitted Use and Disclosure of Protected Health Information. The
Welfare Plan may generally not use or disclose Protected Health Information.
Notwithstanding the foregoing, however, Protected Health Information may be used
or disclosed by the Welfare Plan, without an Individual's written authorization
(that meets the requirements of 45 CFR Section 164.508), for any purpose
permitted under HIPAA, the CFR and/or other guidance issued by the U.S.
Department of Health and Human Services, including, but not limited to, the
following (hereinafter referred to as "permitted uses and disclosures"):

-21-

--------------------------------------------------------------------------------

               (a)     Health Care Treatment. The provision, coordination, or
management of Health Care and related services by one or more Health Care
Providers, including the coordination or management of Health Care by a Health
Care Provider with a third party, consultation between Health Care Providers
relating to a patient, or the referral of a patient for Health Care from one
Health Care Provider to another.

               (b)     Payment for Health Care. Activities undertaken by the
Welfare Plan to obtain premiums or reimbursement, or to determine or fulfill its
responsibility for coverage and provision of Welfare Plan benefits that relate
to an Individual to whom Health Care is provided. These activities include, but
are not limited to, the following:

               (1)     determination of eligibility or coverage (including
coordination of benefits or the determination of cost sharing amounts), and
adjudication or subrogation of health benefit claims;

               (2)     risk adjusting amounts due based on enrollee health
status and demographic characteristics;

               (3)     billing, claims management, collection activities,
obtaining payment under a contract for reinsurance (including stop-loss and
excess of loss insurance), and related Health Care data processing;

               (4)     review of Health Care services with respect to medical
necessity, coverage under a Health Plan, appropriateness of care, or
justification of charges;

               (5)     utilization review, including pre-certification and
preauthorization of services, concurrent review and retrospective review of
services; and

               (6)     disclosure to consumer reporting agencies of any of the
following Protected Health Information relating to the collection of premiums or
reimbursement: name and address, date of birth, Social Security number, payment
history, account number, name and address of the Health Care Provider and/or
Health Plan;

               (c)     Health Care Operations. The activities of a Covered
Entity under 45 CFR Section 164.501, to the extent that the activities are
related to covered functions, including, but not limited to:

               (1)conducting quality assessment and improvement activities
including outcomes evaluation and development of clinical guidelines, provided
that the obtaining of generalizable knowledge is not the primary purpose of any
studies resulting from such activities;

               (2)     population-based activities relating to improving health
or reducing Health Care costs, protocol development, case management and care
coordination, disease management, contacting Health Care Providers and patients
with information

-22-

--------------------------------------------------------------------------------

about treatment alternatives and related functions that do not include
treatment;

               (3)     reviewing the competence or qualifications of Health Care
professionals, evaluating practitioner performance, rating Health Care Provider
and plan performance, including accreditation, certification, licensing and/or
credentialing activities;

               (4)     underwriting, premium rating and other activities
relating to the creation, renewal or replacement of a contract of health
insurance or health benefits, securing or placing a contract for reinsurance of
risk relating to Health Care claims, including stop-loss insurance and excess of
loss insurance;

               (5)     conducting or arranging for medical review, legal
services and auditing functions, including fraud and abuse detection and
compliance programs;

               (6)     business planning and development, such as conducting
cost-management and planning related analysis associated with managing and
operating the plan, including formulary development and administration,
development or improvement of payment methods or coverage policies;

               (7)     business management and general administrative activities
of the Welfare Plan, including, but not limited to:

                         (i)     management activities relating to the
implementation of and compliance with HIPAA's administrative simplification
requirements, or

                         (ii)     customer service, including the provision of
data analysis for policyholders, plan sponsors or other customers;

                         (iii)     resolution of internal grievances;

                         (iv)     the sale, transfer, merger or consolidation of
all or part of the Covered Entity with another Covered Entity, or an entity that
following such activity will become a Covered Entity, and due diligence related
to such activity; and

                         (v)     consistent with the applicable requirements of
45 CFR Section 164.514, creating de-identified health information or a limited
data set, and fundraising for the benefit of the Covered Entity.

               (d)     Organized Health Care Arrangement. On behalf of the
Welfare Plan, the Company may designate, with the concurrence of the Privacy
Official, that the Welfare Plan, or any Health Care Component of the Welfare
Plan, is part of an

-23-

--------------------------------------------------------------------------------

Organized Health Care Arrangement. If the Welfare Plan participates in an
Organized Health Care Arrangement, it may disclose Protected Health Information
about an Individual to another Covered Entity that participates in the Organized
Health Care Arrangement for any Health Care Operation activities of the
Organized Health Care Arrangement.

               (e)     Pursuant to an Authorization. The Welfare Plan may
disclose Protected Health Information pursuant to an authorization that meets
the requirements of 45 CFR Section 164.508.

               (f)     Required by Law. The Welfare Plan may disclose Protected
Health Information when required to do so by federal, state or local law
(including but not limited to those laws that require the reporting of certain
types of wounds, illnesses or physical injuries) and when the use or disclosure
complies with and is limited to the relevant requirements of such law.

               (g)     Business Associates. The Welfare Plan may disclose
Protected Health Information to a "business associate" (as defined in 45 CFR
Section 164.103) and may allow such business associate to create or receive
Protected Health Information on its behalf; provided that the Welfare Plan has
obtained satisfactory assurance that the business associate will appropriately
safeguard the information.

             

  (h)     Avert a Serious Threat to Public Health or Safety. The Welfare Plan
may, consistent with the applicable law and standards of ethical conduct, use or
disclose Protected Health Information if the Welfare Plan, in good faith,
believes the use or disclosure is necessary to prevent a serious and imminent
threat to an Individual's health and safety or the health and safety of the
public or another person, and such disclosure is made to a person or persons
reasonably able to help prevent or lessen the threat, including the target of
the threat, as and to the extent required by 45 CFR Section 164.512(j).



               (i)     Workers' Compensation. The Welfare Plan may disclose an
Individual's Protected Health Information to the extent authorized by and to the
extent necessary to comply with workers' compensation laws or other similar
programs established by law that provide benefits for work-related injuries or
illness without regard to fault.

         

      (j)     Public Health Activities. The Welfare Plan may disclose Protected
Health Information for the public health activities and purposes described in 45
CFR Section 164.512(b), including, but not limited to: preventing or controlling
disease, injury or disability; reporting births and deaths; reporting child
abuse or neglect; reporting reactions to medications or problems with medical
products; notifying Individual's of recalls of products they have been using;
notifying Individuals who may have been exposed to a disease or may be at risk
for contracting or spreading a disease or condition; or notifying the
appropriate government authority if the Welfare Plan believes an Individual has
been the victim of abuse, neglect or domestic violence.



-24-

--------------------------------------------------------------------------------

  

             (k)     Health Oversight Activities. The Welfare Plan may disclose
an Individual's Protected Health Information to a health oversight agency for
oversight activities authorized by law, including audits; civil, administrative,
or criminal investigations; inspections; licensure or disciplinary actions;
civil, administrative, or criminal proceedings or actions; or other activities
necessary for the government to monitor the health care system and government
programs, as and to the extent permitted by 45 CFR Section 164.512(d).



               (l)     Judicial and Administrative Proceedings. If an Individual
is involved in a lawsuit, dispute or other legal action, the Welfare Plan may
disclose such Individual's Protected Health Information in response to a court
or administrative order, or subpoena, warrant, discovery request, or other forms
of lawful due process; provided that efforts have been made to inform the
Individual about the request and to obtain an order protecting the information
requested, as and to the extent permitted by 45 CFR Section 164.512(e).

               (m)     Law Enforcement. As and to the extent permitted by 45 CFR
Section 164.512(f), the Welfare Plan may release an Individual's Protected
Health Information if requested to do so by a law enforcement official in a
court order, subpoena, warrant, summons or similar process, including: to report
child abuse, to identify or locate a suspect, fugitive, material witness or
missing person, or to report a crime, the crime's location or victims, or the
identity, description, or location of the person who committed the crime.

     

          (n)     Coroners, Medical Examiners and Funeral Directors. The Welfare
Plan may disclose Protected Health Information to (1) a coroner or medical
examiner when necessary to identify a deceased person or determine the cause or
death or other duties as authorized by law, and (2) a funeral director,
consistent with applicable law, as necessary to carry out their duties with
respect to the decedent.



               (o)     Organ and Tissue Donation. If an Individual is an organ
donor, the Welfare Plan may release Protected Health Information to
organizations that handle organ procurement or organ, eye or tissue
transplantation, or to an organ donation bank, as necessary to facilitate organ,
eye or tissue donation or transplantation.

   

            (p)     Military and Veterans. If an Individual is a member of the
armed forces, the Welfare Plan may disclose Protected Health Information about
such Individual as required by military command authorities and may also release
Protected Health Information about foreign military personnel to an appropriate
foreign military authority, as and to the extent provided by 45 CFR Section
164.512(k).



               (q)     National Security and Intelligence Activities. The
Welfare Plan may disclose Protected Health Information about Individuals to
authorized federal officials for the conduct of lawful intelligence,
counter-intelligence, and other national security activities authorized by law
and to enable them to provide protection to the members of the U.S. government
or foreign heads of state, or to conduct special investigations.

-25-

--------------------------------------------------------------------------------

    

           (r)     Victims of Abuse, Neglect or Domestic Violence. The Welfare
Plan may disclose Protected Health Information about an Individual (subject to
the notification requirements of 45 CFR Section 164.512(c)(2)) whom the Welfare
Plan reasonable believes to be a victim of abuse, neglect, or domestic violence
to a government authority, including a social service or protective services
agency, authorized by law to receive reports of such abuse, neglect, or domestic
violence:



               (1)     to the extent the disclosure is Required by Law and the
disclosure complies with and is limited to the relevant requirements of such
law;

               (2)     if the Individual agrees to the disclosure; or

               (3)     to the extent the disclosure is expressly authorized by
statute or regulation and:

                         (i)     the Welfare Plan, in the exercise of
professional judgment, believes the disclosure is necessary to prevent serious
harm to the Individual or other potential victims; or

                         (ii)     if the Individual is unable to agree because
of incapacity, a law enforcement or other public official authorized to receive
the report represents that the Protected Health Information for which disclosure
is sought is not intended to be used against the Individual and that an
immediate enforcement activity that depends upon the disclosure would be
materially and adversely affected by waiting until the Individual is able to
agree to the disclosure.

     11.5     Required Uses and Disclosures of Protected Health Information. The
Welfare Plan is required to disclose Protected Health Information:

               (a)     to an Individual, when requested, under, and as required
by 45 CFR Section 164.524 or 164.528; and

               (b)     when required by the Secretary of the Department of
Health and Human Services (or any other officer or employee of the Department of
Health and Human Services to whom the authority involved has been delegated)
under 45 CFR Sections 160.300 through 160.312 to investigate or determine the
Welfare Plan's compliance with HIPAA.

     11.6     Minimum Necessary. When using or disclosing Protected Health
Information, as permitted or required hereby, or when requesting Protected
Health Information from another Covered Entity, the Welfare Plan shall make
reasonable efforts to limit Protected Health Information to the minimum
necessary to accomplish the intended purpose of the use, disclosure or request,
except as provided under 45 CFR Section 164.502(b)(2).

-26-

--------------------------------------------------------------------------------

     11.7     Employer Certification and Responsibility. The Welfare Plan hereby
incorporates the following provisions (a) through (j) to enable it to disclose
Protected Health Information to the Company or Affiliated Companies and
acknowledges receipt of a written certification from the Company that the
Welfare Plan has been so amended to comply with the requirements of 45 CFR
Section 164.504(f). Additionally, the Company and Affiliated Companies agree:

               (a)     to use or disclose Protected Health Information only to
the extent permitted in Section 11.4, to the extent provided under HIPAA, or as
otherwise Required by Law;

               (b)     to ensure that any and all of its agents or
subcontractors to whom the Company or Affiliated Companies provide Protected
Health Information received from the Welfare Plan agree to the same restrictions
and conditions as are imposed upon the Company and Affiliated Companies;

               (c)     not to use or disclose Protected Health Information for
employment-related actions or in connection with any other benefit or employee
benefit plan of the Company and Affiliated Companies;

               (d)     to report to the Welfare Plan any use or disclosure of
Protected Health Information that is inconsistent with the permitted uses and
disclosures in Section 11.4 hereof of which it becomes aware;

               (e)     to make Protected Health Information available to
Individuals in accordance with 45 CFR Section 164.524;

               (f)     to make Protected Health Information available for
amendment and incorporate any amendments in accordance with 45 CFR Section
164.526;

               (g)     to make the Protected Health Information available that
will provide Individuals with an accounting of disclosures in accordance with 45
CFR Section 164.528;

               (h)     to make its internal practices, books and records
relating to the use and disclosure of Protected Health Information received from
the Welfare Plan available to the Secretary of the U.S. Department of Health and
Human Services upon request for purposes of determining compliance with HIPAA;

               (i)     if feasible, to return or destroy all Protected Health
Information received from the Welfare Plan that the Company or Affiliated
Companies maintain in any form and retain no copies of such information when
such Protected Health Information is no longer needed for the purpose for which
disclosure was made, except that, if such return or destruction is not feasible,
the Company or Affiliated Companies, as applicable, will limit further uses and
disclosures of the Protected Health Information to those purposes that make the
return or destruction of the information infeasible; and

-27-

--------------------------------------------------------------------------------

               (j)     to ensure that adequate separation required by 45 CFR
Section 164.504(f)(2)(iii) and provided in Sections 11.8, 11.9 and 11.10 hereof
between the Welfare Plan and the Company is established and maintained.

     11.8     Employees with access to Protected Health Information. In
accordance with HIPAA, the Welfare Plan shall disclose Protected Health
Information only to the following Employees or classes of Employees:

               (a)     the Company's Executive Director of Human Resources, who
is the named HIPAA Privacy Official; and

               (b)     any other Individual who is under the control of the
Company or Affiliated Companies and who receives Protected Health Information
pertaining to the Welfare Plan in the ordinary course of business (within the
meaning of 45 CFR Section 164.504(f)(2)(iii)) and who has been designated, in
writing, by the Privacy Official.

     11.9     Limitations to Protected Health Information Access and Disclosure.
Access to and use of Protected Health Information by the Individuals described
in Section 11.8 above shall be restricted to those Plan Administration Functions
that the Company or Affiliated Companies perform for the Welfare Plan and/or the
uses set forth in Section 11.4 hereof. Such access or use shall be permitted
only to the extent necessary for these Individuals to perform their respective
duties for the Welfare Plan.

     11.10     Noncompliance. Instances of noncompliance with the permitted uses
and disclosures of Protected Health Information set forth in Section 11.4 hereof
by Individuals described in Section 11.8 hereof shall be addressed in the
following manner:

               (a)     Potential Sanctions: The Welfare Plan shall establish and
communicate a set of sanctions that are applicable to a wide variety of breaches
of covered health policies and procedures. The range of sanctions may include:

               (1)     additional/remedial privacy training;

               (2)     counseling by supervisor;

               (3)     notation in personnel files;

               (4)     letter of reprimand from supervisor;

               (5)     removal from being within the firewall;

               (6)     removal from current position;

               (7)     suspension from current position;

-28-

--------------------------------------------------------------------------------

               (8)     termination of employment; and

               (9)     other sanctions as the Privacy Official shall deem
appropriate.

               (b)     Administration of Sanctions: The Welfare Plan, in
consultation with the Privacy Official, shall develop a procedure for:

               (1)     determining the appropriate sanction to be administered
to a member of its "workforce" for a breach of a covered health policy or
procedure.

               (2)     determining who (e.g., the Privacy Official, etc.) has
responsibility for assessing the sanction against the "workforce" member; and

               (3)     determining a process for administering any sanctions.

For purposes of this subparagraph, "workforce" shall mean an Employee,
volunteer, trainee or other person who performs duties under the direct control
of the Covered Entity, whether or not he or she is paid by the Covered Entity.

               (c)     Documentation of Sanctions: The Privacy Official, on
behalf of the Welfare Plan, shall develop and implement a system for maintaining
a record of each sanction administered. The record of sanctions shall conform to
the recordkeeping and documentation standards and implementation specifications
required under HIPAA. The Welfare Plan will have the option of having this
record maintained by the Privacy Official or his or her designee.

     11.11     Nondisclosure of Protected Health Information by HMOs. A Health
Insurance Issuer or HMO that provides services to the Welfare Plan is not
permitted to disclose Protected Health Information to the Company except as
would be permitted by the Welfare Plan under this Article XI and only if a
Privacy Notice is maintained and provided as required by 45 CFR Section
164.520(a)(2)(ii).

     11.12     Notice to Employees. The Welfare Plan shall not use or disclose
Protected Health Information in a manner inconsistent with the Privacy Notice
required by 45 CFR Section 164.520, and shall not disclose, and may not permit a
Health Insurance Issuer or HMO providing services to the Welfare Plan to
disclose Protected Health Information to the Company or Affiliated Companies
unless a separate statement, as set forth in 45 CFR Section
164.520(b)(1)(iii)(C), describing the intention of the Welfare Plan to make such
disclosure, is included in a Privacy Notice that is maintained and provided as
required by 45 CFR Section 164.520.

     11.13     Policies and Procedures. The Company shall adopt on behalf of the
Welfare Plan policies and procedures as necessary to administer the terms and
conditions of this Article XI and the Welfare Plan's obligations under HIPAA.
Such policies and procedures shall meet the requirements of 45 CFR Section
164.530(i).

-29-

--------------------------------------------------------------------------------

     11.14     Hybrid Entity Designation. On behalf of the Welfare Plan, the
Company may designate, with the concurrence of the Privacy Official, one or more
Health Care Components as part of a Hybrid Entity for purposes of complying with
this Article XI and the HIPAA requirements. If such designation is made, the
following rules shall apply:

               (a)     references to:

                    (1)     the Welfare Plan or a Covered Entity in this Article
XI shall also refer to the Health Care Component of the Welfare Plan or Covered
Entity;

                    (2)     Health Plan, Health Care Provider or Health Care
Clearinghouse in this Article XI shall refer to the Health Care Component of the
Covered Entity if such Health Care Component performs the functions of a Health
Plan, Health Care Provider or Health Care Clearinghouse, as applicable;

                    (3)     Protected Health Information in this Article XI
shall refer to Protected Health Information that is created or received by or on
behalf of the Health Care Component of the Welfare Plan or Covered Entity; and

                    (4)     electronic Protected Health Information shall refer
to electronic Protected Health Information that is created, received, maintained
or transmitted by or on behalf of the Health Care Component of the Welfare Plan
or Covered Entity.

               (b)     the Welfare Plan shall be responsible for complying with
the requirements of HIPAA, as set out in this Article XI, and as fully set forth
in 45 CFR Section 164.105(a), including, but not limited to, ensuring:

                    (1)     that the Health Care Component does not disclose
Protected Health Information and electronic Protected Health Information to
another component of the Welfare Plan under circumstances where HIPAA would
prohibit such disclosure if the Health Care Component and the other component
were separate and distinct legal entities;

                    (2)     that a Health Care Component whose activities would
make it a business associate does not use or disclose Protected Health
Information or electronic Protected Health Information that it creates or
receives from or on behalf of the Health Care Component in a way prohibited by
HIPAA; and

                    (3)     that if a person performs duties for both the Health
Care Component in the capacity of an Employee, volunteer, trainee or other
person performing duties under the direct control of such component and for
another component of the Welfare Plan in the same capacity with respect to that
component, such Employee, volunteer, trainee or other person

-30-

--------------------------------------------------------------------------------

performing duties under the direct control of such component must not use or
disclose Protected Health Information created or received in the course of or
incident to the Employee's work for the Health Care Component in a manner
prohibited by HIPAA.

               (c)     The Welfare Plan shall retain documentation of the Hybrid
Entity designation for six (6) years from the date it was created or was last in
effect, whichever is later, in accordance with 45 CFR Section 164.530(j).

     Section 11.15     Electronic Data Security Standards. The Welfare Plan
shall apply the following provisions (a) and (b) to enable it to disclose
electronic Protected Health Information to the Company and Affiliated Companies
and acknowledges receipt of a written certification from the Company that the
Welfare Plan has been so amended to comply with the requirements of 45 CFR
Section 164.314(b).

               (a)     Except when electronic Protected Health Information is
disclosed to the Company or Affiliated Companies with the safeguards set forth
in (1) through (3) below, the Welfare Plan and the Company shall reasonably and
appropriately safeguard electronic Protected Health Information that is created,
received, maintained or transmitted to or by the Company or Affiliated Companies
on behalf of the Welfare Plan.

               (1)     The Welfare Plan may disclose electronically Summary
Health Information to the Company or Affiliated Companies if requested by the
Company or Affiliated Companies for the purpose of obtaining premium bids from
Health Plans, for providing health insurance coverage under the Welfare Plan or
for modifying, amending, or terminating the Welfare Plan in accordance with 45
CFR Section 504(f)(1)(ii).

               (2)     The Welfare Plan, a Health Insurance Issuer or HMO with
respect to the Welfare Plan, may disclose electronically to the Company or
Affiliated Companies information on whether an Individual is participating in
the Welfare Plan, or is enrolled in or has dis-enrolled from a Health Insurance
Issuer or HMO offered by the Welfare Plan in accordance with 45 CFR Section
504(f)(1)(iii).

               (3)     The Welfare Plan may disclose Protected Health
Information to the Company or Affiliated Companies for which it has obtained
from the Individual about which the Protected Health Information concerns, a
valid authorization that meets the requirements of 45 CFR Section 164.508.

               (b)     Additionally, effective April 21, 2005, the Company
agrees to comply with 45 CFR Section 164.314, including the following:

-31-

--------------------------------------------------------------------------------

               (1)     The Company shall implement administrative, physical and
technical safeguards that reasonably and appropriately protect the
confidentiality, integrity, and availability of the electronic Protected Health
Information that it creates, receives, maintains or transmits on behalf of the
Welfare Plan.

               (2)     The Company shall ensure that the separation requirements
applicable to the Welfare Plan set out in Sections 11.8, 11.9 and 11.10 hereof
and 45 CFR Section 164.504(f)(2)(iii) shall be supported by reasonable and
appropriate security measures.

               (3)     The Company shall ensure that any agent, including a
subcontractor, to whom it provides electronic Protected Health Information
agrees to implement reasonable and appropriate security measures to protect the
information.

               (4)     The Company shall report to the Welfare Plan any security
incident (within the meaning of 45 CFR Section 164.304) of which it becomes
aware.

               (c)     The Welfare Plan and the Company shall take any such
further action as is required to comply with the electronic data security
standards requirements of HIPAA.

-32-

--------------------------------------------------------------------------------

APPENDIX A



LIST OF BENEFIT COMPONENTS



Minerals Technologies Inc. Flexible Benefits Plan (the "Cafeteria Program")

The Minerals Technologies Inc. Group Benefit Program (a Principal Life Insurance
Company program providing group medical, dental and prescription drug coverage)

Delta USA Group Dental Program for Employees of Minerals Technologies Inc.

Minerals Technologies Inc. Long Term Disability Program (benefits provided
through American International Life Assurance Company of New York)

Minerals Technologies Inc. Group Life and Supplemental Life Insurance Program
(benefits provided through Hartford Life Insurance Company)

Minerals Technologies Inc. Business Travel Accident Insurance Program (benefits
provided through Hartford Life Insurance Company)

Minerals Technologies Inc. Educational Assistance Program (benefits provided by
Minerals Technologies Inc.)

-33-

--------------------------------------------------------------------------------

APPENDIX B



PARTICIPATING EMPLOYERS



Minerals Technologies Inc.

Specialty Minerals Inc.

Minteq International Inc.

Specialty Minerals Michigan Inc.

Specialty Minerals Mississippi Inc.

-34-

--------------------------------------------------------------------------------